NUMBER 13-13-00657-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MARIO ALBERTO ALANIZ,                                                          Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 138th District Court
                         of Cameron County, Texas.


                            ORDER TO FILE BRIEF
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

        This cause is before the Court on the State’s third motion for extension of time to

file the brief in this matter. The State’s brief in this matter was originally due on October

30, 2014. The State has previously requested and received prior extensions of time to

file the brief.
       The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that the State’s motion for extension of time should

be granted with order.

       Accordingly, we GRANT the State’s third motion for extension of time and ORDER

the State to file the brief on or before February 2, 2015. NO FURTHER EXTENSIONS

WILL BE GRANTED IN THIS MATTER.



                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of January, 2015.




                                             2